Name: Commission Regulation (EEC) No 2831/91 of 26 September 1991 suspending advance fixing of export refunds on certain cereals exported in the form of pasta products
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 No L 271 /66 Official Journal of the European Communities 27. 9 . 91 COMMISSION REGULATION (EEC) No 2831/91 of 26 September 1991 suspending advance fixing of export refunds on certain cereals exported in die form of pasta products Whereas the situation on certain markets may make it necessary for the refunds on certain products to be adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the second paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular the second subparagraph of Article 5 (3) thereof, Whereas Article 18 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of export refunds on durum and common wheat, meslin, wheat or meslin flour, durum and common wheat groats and meal, exported in the form of pasta products falling within CN codes 190211 and 190219 destined for the United States of America, is suspended up to 30 September 1991 . Article 2 This Regulation shall enter into force on 27 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 323, 29. 11 . 1980, p. 27. O OJ No L 327, 27. 11 . 1990, p. 4 .